DETAILED ACTIONXX
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-14, 18, and 21-27, are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US 2021/0052328) in view of Okayama et al. (US 2018/0018904). 

Regarding claims 1-2, Sengupta discloses a simulation system for a cardiovascular system of a mammal comprising a heart. See paragraph 0004. Sengupta discloses a pneumatic system for contracting the heart, and a hydraulic system (i.e. blood flow), and wherein the systems are operatively connected to a cardiac simulator module. See paragraphs 0021 - 0024. Sengupta discloses sensors in the system to detect changes in the hydraulic and pneumatic circuits to sense feedback in parameter changes for automatic adjustments. See paragraph 0026.  Sengupta discloses a heart in paragraph 0004, but does not specifically mention the heart in anatomical detail. However, modeling hearts in detail, including all chambers, atriums, ventricles, etc. (claim 2), is established, as is disclosed by the system of Okayama in paragraph 0020. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Sengupta system, in order to provide a detailed simulation.  

Regarding claims 3-7, Note from Okayama in figure 3 and paragraph 0020 wherein the ventricle and atrium chambers are cavities in a soft heart model (and thus it follows that the walls between would effectively be membranes). The use of such a scheme would be obvious as described above with regard to claim 1.

Regarding claim 8, Sengupta discloses wherein the system is made of a soft elastomeric material in paragraph 0018. 

Regarding claims 9-10, and 18, Sengupta discloses wherein the pneumatics are connected to the heart components in paragraph 0024. The use of specific anatomical elements would be obvious as described above with regard to claim 1. 

Regarding claim 13, Sengupta discloses wherein the pneumatics systems controls the timing and speed of the air. See paragraph 0023. 

Regarding claim 14, Sengupta discloses arterial tubing in paragraph 0020.

Regarding claim 21, Sengupta discloses wherein the fluid can have blood like characteristics. See paragraph 0021. 

Regarding claims 22-23, Sengupta discloses a computer wirelessly connected to the control unit in paragraph 0027. 

Regarding claims 24-25, Sengupta discloses wherein the anatomy can be modeled after patients in paragraph 0014. The use of heart anatomy such as atriums, ventricles, etc., with the model would be obvious as described above with regard to claim 1. 

Regarding claim 26, Sengupta discloses adjustable peripheral systems modules in paragraph 0020.  

Claims 11-12, 17, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US 2021/0052328) in view of Okayama et al. (US 2018/0018904) and also in view of Carson et al. (US 2016/0027345). 

Regarding claims 11-12, 17, and 19, Sengupta discloses fluid flow control in paragraph 0023, but does not disclose an electrical resistance valve (claims 11-12) or a flow meter (claim 17), or a fluid reservoir (claim 19). However, this is established with regard to flow simulation systems, as is disclosed by the system of Carson in paragraphs 0055 and 0067. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Sengupta system, in order to provide detailed simulation control.  

Regarding claim 20, Sengupta does not disclose a heating device. However, this is established with regard to cardiovascular simulations, as is disclosed by Carson in paragraph 0057. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Sengupta system, in order to provide a realistic blood simulation. 

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to include the base claim and an intervening claims, as the prior art does not teach or suggest the claimed system including the head module with tubing suspended in gel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715